Citation Nr: 0737404	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-11 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating higher than 40 percent for 
degenerative disc disease of the lumbosacral spine.  


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1966 to March 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In a statement, dated in April 2007, the veteran a claim for 
increase for hearing loss, which is referred to the RO for 
appropriate action. 


FINDING OF FACT

Degenerative disc disease of the lumbosacral spine is 
currently manifested by limitation of motion with pain and 
forward flexion to 40 degrees with pain starting at 30 
degrees after repetitive use, extension to 15 degrees, left 
lateral flexion to 15 degrees with pain at 10 degrees after 
repetitive use, right lateral flexion to 20 degrees, left 
rotation to 15 degrees with pain starting at 5 degrees, and 
right rotation to 15 degrees); X-ray findings of multilevel 
moderate degenerative changes with osteophytes; no objective 
evidence of a neurologic deficit; and no incapacitating 
episodes requiring a medical prescription for bed rest for a 
total duration of at least six weeks during a period of 12 
months.  


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for the 
service-connected degenerative disc disease of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5292 (effective prior to September 26, 2003), 
Diagnostic Code 5293 (effective prior to and on September 23, 
2002), and Diagnostic Codes 5242, 5243 (effective on 
September 26, 2003).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in January 2004 and February 2007.  The notice advised 
the veteran of what was required to prevail on his claim for 
a higher rating for his lumbosacral spine disability; what 
specifically VA had done and would do to assist in the claim; 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The veteran was also asked in 
the February 2007 letter to submit any evidence in his 
possession that pertained to the claim, and was furnished 
notice as to the degree of disability and effective date of 
the disability.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence, which he did in April 2007.  
The claim was also readjudicated following the substantial 
VCAA notice in January 2004 as evidenced by the supplemental 
statement of the case in June 2006.  The claim was not 
readjudicated following the February 2007 notice; however, 
other than a letter dated in April 2007 reiterating his 
contentions, the veteran has not submitted any additional 
evidence for consideration.  As there was no material change 
in or addition to the information included in the 
supplemental statement of the case, there was nothing further 
for the RO to adjudicate and no reason to issue another 
supplemental statement of the case.  38 C.F.R. § 19.31.  

As the timing error did not affect the essential fairness of 
the adjudication of the claim, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Accordingly, the Board will proceed to adjudicate this claim.  



Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing but he declined a hearing.  In 
August 2002, the veteran himself submitted various private 
medical records dated from 1988 to May 2001.  In March 2004, 
the veteran submitted medical releases authorizing the VA to 
obtain other medical treatment records from private 
providers.  These authorizations expired before the VA 
attempted to obtain the records, so in a November 2005 
letter, the RO requested that the veteran resubmit the 
authorizations, or obtain the records himself.  He did not do 
so.  The veteran has not identified any other relevant 
evidence, to include VA outpatient treatment records, for the 
RO to obtain on his behalf for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in August 2002 and 
April 2006, specifically to evaluate the nature and severity 
of his current lumbosacral spine disability.  The veteran has 
not contended - nor is there any record in the file to show - 
that there has been a material change in the disability since 
the April 2006 examination to warrant a reexamination. 
38 C.F.R. § 3.327(a).  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

The veteran's service-connected degenerative disc disease of 
the lumbosacral spine has been rated as 40 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective 
prior to September 26, 2003).  

The veteran filed his claim for a higher rating in July 2002, 
and during the period considered in his appeal, the 
regulations pertaining to evaluating disabilities of the 
spine were revised, effective September 23, 2002 and again 
effective September 26, 2003.  When the rating criteria are 
amended during the course of the appeal, the Board considers 
both the old and the current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  VAOPGCPREC 3-2000.  

In this case, the pertinent medical evidence consists of VA 
examinations conducted in August 2002 and April 2006 and 
private treatment records.  

Criteria effective prior to September 23, 2002

Under the "old" rating criteria, arthritis due to trauma is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Traumatic arthritis substantiated by X-ray is rated as 
degenerative arthritis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  X-rays of the 
veteran's lumbosacral spine showed multilevel moderate 
degenerative changes with osteophytes of the lumbar region.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, the maximum 
rating for limitation of motion of the lumbar spine is 40 
percent for severe limited motion.  The veteran is already 
receiving a 40 percent rating.  Thus, a higher rating based 
on limitation of motion is not permitted, even when the 
effects of pain on use and during flare-ups is considered.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997).

A higher rating of 50 percent is permitted if there is 
ankylosis of the lumbar spine in an unfavorable position.  38 
C.F.R. § 4.71a, Diagnostic Code 5289.  In this case, the 
medical evidence shows that although the veteran's 
lumbosacral spine is limited in motion, it is not ankylosed 
(fixed in one position), let alone ankylosed in an 
unfavorable position.  Range of motion findings at the time 
of an August 2002 VA examination were flexion to 40 degrees, 
extension to 10 degrees, and side bending to 15 degrees.  
Range of motion findings at the time of an April 2006 VA 
examination were flexion to 40 degrees with pain starting at 
30 degrees after repetitive use, extension to 15 degrees, 
left lateral flexion to 15 degrees with pain at 10 degrees 
after repetitive use, right lateral flexion to 20 degrees, 
left rotation to 15 degrees with pain starting at 5 degrees, 
and right rotation to 15 degrees.  Thus, a higher rating on 
such basis is not warranted.

Under the "old" rating criteria for evaluating 
intervertebral disc syndrome, a 60 percent evaluation is 
assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293.

The medical records show complaints of neurological symptoms 
into the left lower extremity.  Nevertheless, in the view of 
the Board, the symptoms are not productive of a pronounced 
condition, as required by Diagnostic Code 5293 for a higher 
rating.  A private record dated in May 2001 indicates that 
the veteran reported left radiculopathy with lifting 
activities.  Examination showed 5/5 quadriceps strength, and 
deep tendon reflexes that were 1+ and symmetric.  The 
impression was low back pain, doubt significant herniated 
nucleus pulposus with negative straight leg raising.  At the 
time of an August 2002 VA examination, the veteran complained 
of back pain that was worse if he tried to run, lift, or 
bend, and also of left leg pain down into the great toe when 
his back pain was particularly severe or when he walked for 
significant distances.  Neurological examination was non-
focal with physiologic and symmetrical reflexes, strength, 
and sensation in both lower extremities.  The straight leg 
raising was negative bilaterally.  The impression was 
degenerative disc disease of the lumbar spine with history of 
lumbar radiculopathy.  

At the time of an April 2006 VA examination, the veteran 
reported progressive low back pain located in the left lumbar 
area with radiation to the lateral aspect of the left leg and 
left foot with a burning sensation.  He described an increase 
of the intensity of the numbness of his left leg and foot in 
the last day with a burning sensation more located in the 
foot area.  Neurological examination showed normal sensory 
examination, no deficits, 5/5 motor strength in the lower 
extremities, adequate muscle tone, and deep tendon reflexes 
that were 2+ bilaterally.  The impression was the same as the 
previous VA examination.  The examiner remarked that the 
veteran described symptoms consistent with radiculopathy, 
despite the fact that the examination was not consistent with 
the complaints.  

In view of the foregoing objective evidence, the Board finds 
that the veteran's lumbosacral spine disc disease is not 
reflective of a pronounced condition, as required by the 
criteria under Diagnostic Code 5293 for a higher rating.  




There are no other "old" rating criteria by which the 
veteran would be more appropriately evaluated in terms of his 
service-connected lumbosacral spine disability.  This 
includes the rating criteria for lumbosacral strain, which 
provides a maximum 40 percent rating for severe lumbosacral 
strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295.    

Criteria effective on September 23, 2002

The criteria for rating limitation of motion of the lumbar 
spine and lumbosacral strain, as in effect prior to September 
23, 2002, remained the same, despite other revisions to the 
rating criteria that were made effective on September 23, 
2002.  

The criteria for rating intervertebral disc syndrome were 
revised, effective on September 23, 2002.  Under the revised 
criteria, intervertebral disc syndrome is to be rated based 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 the 
separate ratings for chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

For purposes of a rating under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  



In regard to peripheral nerve injuries, the rating schedule 
provides for evaluations extending from 0 percent up to 20 
percent for mild incomplete paralysis, from 10 percent up to 
40 percent for moderate incomplete paralysis, and from 20 
percent to 70 percent, all depending on the particular nerve 
or nerve group of the upper extremity that is affected.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8510-8719.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis given with each nerve, whether the less 
than total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  38 C.F.R. § 4.124a.  

With respect to the revised rating criteria, VA and private 
medical records do not show that a physician prescribed the 
veteran bed rest for his lumbosacral spine condition at any 
time since the effective date of the revised criteria.  

In a March 2004 statement, the veteran indicated that he was 
"now being forced to take bed rest" and that it was 
"difficult to substantiate self directed forced bed time as 
a result of activities without a doctor's visit for proof."  
He stated that his "forced bed rest" averaged about once a 
month for one to four days at a time (he said he did not 
maintain a log).  The VA examiner in April 2006 specifically 
noted that, although the veteran described frequent periods 
of exacerbation and moderate to severe flare-ups of his 
condition, he denied any incapacitating periods in the past 
12 months.  In the impression, the examiner remarked that 
there was no history of incapacitating episodes in the last 
12 months.  The VA examiner in August 2002 did not provide 
any findings regarding incapacitating episodes, nor did the 
veteran complain of them.  Therefore, there is no objective 
findings that the veteran has had incapacitating episodes, as 
defined by VA, for the requisite period in order to meet the 
criteria for a higher rating under the revised Diagnostic 
Code 5293.  

Furthermore, a higher rating would not result after combining 
the separate evaluations of the chronic orthopedic and 
neurologic manifestations of the veteran's degenerative disc 
disease.  The veteran's chronic orthopedic manifestations are 
no more than 40 percent disabling under Diagnostic Codes 
5292, 5003, and 5010, as previously discussed.  In regard to 
chronic neurologic manifestations of the degenerative disc 
disease of the lumbosacral spine, it cannot be said that 
there are such manifestations present constantly, or nearly 
so.  Other than pain localized in the lower back, which has 
been considered in evaluating the orthopedic manifestations, 
both VA examiners indicated that the neurological examination 
was grossly normal, as also reflected in the diagnosis of 
history of lumbar radiculopathy.  In short, there is no 
objective medical evidence to show that any symptoms of 
lumbosacral neuropathy are productive of mild incomplete 
paralysis.  

Therefore, there is no basis for the assignment of a separate 
rating for neurologic manifestations resulting from 
intervertebral disc syndrome under applicable evaluation 
criteria.  Consequently, a rating higher than 40 percent is 
not in order under the revised version of Diagnostic Code 
5293 effective on September 23, 2002.  

Criteria effective on September 26, 2003

The revised criteria effective on September 26, 2003 are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, the General Rating Formula for Diseases and Injuries 
of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
degenerative arthritis of the spine (Code 5242) and 
intervertebral disc syndrome (Code 5243) were revised.  Under 
such revisions, a 40 percent rating is warranted where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or where there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is warranted where there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5242, 5243 (effective September 26, 
2003). 



The revised codes, as listed in the General Rating Formula 
for Diseases and Injuries of the Spine, have accompanying 
notes, of which the pertinent ones are as follows.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not demonstrate that the veteran's service-connected 
degenerative disc disease of the lumbosacral spine is 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.  Rather, as noted previously the most 
restrictive range of motion findings were recorded at the 
time of the VA examination in April 2006, and they showed 
severe limitation of motion but not ankylosis of the spine.  
Under the revised Diagnostic Codes 5242 and 5243, a 50 
percent rating is not in order.  



As noted, the revised Diagnostic Codes 5242 and 5243 are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  And there 
is no credible objective evidence to demonstrate that pain on 
use or during flare-ups results in additional functional 
limitation to the extent that under the revised Diagnostic 
Code 5243, there is unfavorable ankylosis of the lumbar 
spine, for a 50 percent rating.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted 
previously, painful motion was taken into account on the 
range of motion studies on the VA examination in April 2006.  

As explained above, the Board finds that assignment of a 
separate rating for neurologic manifestations is not in order 
and a separate rating under an appropriate diagnostic code is 
not for consideration.   

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  The former rating formula has been 
discussed in the preceding paragraphs.  The latter formula 
consists essentially of that criteria for evaluating 
intervertebral disc syndrome that was revised effective on 
September 23, 2002, which has also been discussed in this 
decision herein above, although the criteria is now found in 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  As noted previously, there is no objective 
medical evidence of incapacitating episodes for which a 
physician has prescribed the veteran bed rest for a total 
duration of at least six weeks during the past twelve months 
for his lumbosacral spine disability.  Therefore, a higher 
rating is not warranted under revised Diagnostic Code 5243, 
as it pertains to evaluation according to incapacitating 
episodes. 



For these reasons, the preponderance of the evidence is 
against a higher rating for the degenerative disc disease of 
the lumbosacral spine under both old rating criteria and 
rating criteria revised effective in September 23, 2002 and 
September 26, 2003, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 40 percent for degenerative disc disease 
of the lumbosacral spine at any time during the appeal period 
is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


